DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on February 2, 2021 have been entered.
Claims 1, 9, and 14 have been amended.
Claims 4, 12, and 18 have been cancelled.
	Claims 21, 22, and 23 have been added

Response to Arguments
Applicant’s arguments filed on February 2, 2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.



Claims 1-3, 5-6, 8-11,14-17 and 20-23 are rejected under 35 U.S.C. 103 as being un-patentable over Mizrahi et al. (”Mizrahi”, US 20150188798 A1) hereinafter Mizrahi, in view of Gintis et al. (“Gintis”, US 20120051234 A1) hereinafter Gintis, further view of Li  (“Li”, US 20200329129 A1) hereinafter Li, and further view of Avci (“Avci”, US 20170118108 A1) hereinafter Avci.  

Regarding claim 1, Mizrahi teaches the method, comprising:
assigning, at a first network element having a plurality of line cards ([0020] Node A in Fig. 1 is the first network element, the node A 110 and node B 120 are packet-switched systems that forward packets according to destination addresses and other information carried in the packets. In an example, the packet-switched systems are chassis-based switches or routers including multiple distributed line cards or switch modules installed in the chassis, and each line card or switch module includes multiple distributed devices, such as devices 114-116 and 124-126 shown in FIG. 1), one of a first indicator ([0023] Device 0/Link 0 is a first indicator as depicted in Fig. 1) or a second indicator ([0023] Device 1/Link 1 is a second indicator as depicted in Fig. 1) to a first plurality of packets ([0023] packets transmitted through the path 131 from Node A to Node B);
transmitting, from the first network element, the first plurality of packets ([0023] packets transmitted through the path 131 from Node A to Node B)  over a first measurement interval ([0003] packets transmitted and received over intervals), wherein the first network element includes a first counter that measures a number of packets of the first plurality of packets transmitted by the first network element during the first measurement interval ([0023] TX counter 111 is the first counter in the first network element Node A counts the packets transmitted into the link 0 {path 131})([0003] packets transmitted and received over intervals);
receiving, at a second network element ([0020] Node B in Fig. 1 is the second network element), one or more packets from the first network element ([0023] Packets received through the path 131 {Link 0} from Node A);
determining, by the second network element (it is inherited feature in the header to include the Link 0 or Link 1 or path 131 in each packet transmitted from Node A to Node B over Link 0 or Link 1) , whether the received one or more packets are assigned the first indicator or the second indicator ([0023] Node B verifies the received packets through the different links {Link 0 is the first indicator}{Link 1 is the second indicator});
wherein the second network element ([0020] Node B in Fig. 1 is the second network element),  includes a first counter that measures a number of packets received by the second network element that are assigned the first indicator ([0023] RX counter 121 is the first counter in the second network element Node B counts the packets transmitted into the link 0 {path 131}) and a second counter that measures a number of packets received by the second network element that are assigned the second ([0023] RX counter 122 is the second counter in the second network element Node B counts the packets transmitted into the link 1 {path 132});
and determining a loss measurement value for the first plurality of packets based on a difference between the number of packets measured by the first counter of the first network element and the number of packets measured by one of the first counter or the second counter of the second network element ([0026] the number of lost packets {loss measurement} is the difference between the packets transmitted and received over specific Link {path}, for Link 0, the loss measurement is calculated as the difference between counter 111 in Node A and counter 121 in Node B over the Path 131 {Link 0}).
Mizrahi does not explicitly teach wherein a same one of the first indicator or the second indicator is assigned across the plurality of line cards, however
Gintis teaches wherein a same one of the first indicator or the second indicator is assigned across the plurality of line cards ([0008] Fig. 1 test traffic comprising a large number of packets may be generated, transmitted into the network at one or more ports, and received at different ports.)([0011] The packets in a given packet group may be distinguished by a packet group identifier (PGID) contained in each packet)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Mizrahi in view of Gintis in order to have indicators assigned across the plurality of line cards because it would help he system measure the packet loss more accurately when counting the sent and received packets with the same indicators.  

Mizrahi does not explicitly teach the first network element toggling between assigning packets to the first indicator or the second indicator over successive measurement intervals over a same path, however
([0054] This is vividly referred to as coloring. With reference to FIG. 1, the network node 101 assigns 1 to first bits of flow labels of 100 consecutive data packets, and colors of the 100 data packets are the same. Then, the network node 101 assigns 0 to first bits of flow labels of 100 subsequent data packets, and colors of the 100 data packets are a second color. When a color of a data packet received by the network node 106 changes, that is, when values of first bits of flow labels of two adjacent data packets are different, the network node 106 may record a network performance parameter. For example, a time at which a data packet is received is recorded or a quantity of received data packets that belong to a same color is recorded)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Mizrahi in view of Li in order to toggling between assigning packets to two indicators because it would help the system measure network performance and packet drops more efficiently. 

Mizrahi does not explicitly teach responsive to the loss measurement value, mitigating packet loss between the first network element and the second network element, however
Avci teaches responsive to the loss measurement value, mitigating packet loss between the first network element and the second network element ([0028] If a priority queue for a packet is congested, the host can select a different priority queue to mitigate the congestion and avoid packet drops)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Mizrahi in view of Avci in order to mitigate packet loss because it would help deliver the traffic to the destination when the network suffers congestions or dropped packets. 

Regarding claim 2, Mizrahi, Gintis, Li and Avci teach the method of claim 1.
Mizrahi further teaches assigning, at the first network element ([0020] Node A in Fig. 1 is the first network element), the second indicator ([0023] Device 1/Link 1 is a second indicator as depicted in Fig. 1) to a second plurality of packets ([0023] packets transmitted through the path 132 from Node A to Node B);
and transmitting, from the first network element ([0020] forwarding engine in device 1 of Node A forwards {transmits} packets to the destination {Node B}), the second plurality of packets ([0023] packets transmitted through the path 132 from Node A to Node B) over a second measurement interval ([0003] packets transmitted and received over intervals), wherein the first network element includes a second counter ([0023] TX counter 112 is the second counter in the first network element Node A counts the packets transmitted into the link 1 {path 132}).that measures a number of packets of the second plurality of packets transmitted by the first network element during the second measurement interval ([0003] packets transmitted and received over intervals).

Regarding claim 3, Mizrahi, Gintis, Li and Avci teach the method of claim 2.
Mizrahi further teaches determining a loss measurement value for the second plurality of packets based on a difference between the number of packets measured by the second counter of the first network element and the number of packets measured by the second counter of the second network element ([0026] the number of lost packets {loss measurement} is the difference between the packets transmitted and received over specific Link {path}, for Link 1, the loss measurement is calculated as the difference between counter 112 in Node A and counter 122 in Node B over the Path 132 {Link 1}).

Regarding claim 5, Mizrahi, Gintis, Li and Avci teach the method of claim 1.
([0037] Management Controller 240 exists in a control plan of the packet system 200)  for a network comprising a plurality of network elements, including at least the first network element and the second network element ([0020] Computer network 100 in Fig. 1 that has node A {first network element}, and node B {second network element});
instantiating, by the network controller, a policy for assigning one of the first indicator or the second indicator to packets transmitted from the first network element ([0041] the management controller uses schemes to distribute information to the forwarding engines {related to each link/device or path} as depicted in Fig. 3A).

Regarding claim 6, Mizrahi, Gintis, Li and Avci teach the method of claim 5.
Mizrahi further teaches wherein the policy is identified by a policy identifier included in a header of the first plurality of packets and the second plurality of packets ([0041] management controller uses schemes {policies} similar to downloading forwarding table information into the distributed packet processors in each node {network element})(forwarding table will include the path information in the header of each packet as depicted in Fig. 3A).

Regarding claim 8, Mizrahi, Gintis, Li and Avci teach the method of claim 1.
Mizrahi further teaches transmitting, by the first network element, a probe packet to the second network element, wherein the probe packet includes a request for the number of packets measured by at least one of the first counter or the second counter of the second network element ([0028] Probe packet {141 in Fig. 1} is used to perform the function pf packet loss measurement delivering collected counter values from node A {first network element} to node B {second network element} as depicted in Fig. 1 and Fig. 3A).
Regarding claim 9, Mizrahi teaches one or more non-transitory computer readable storage media ([0045] memory in the storage module) encoded with instructions that, when executed by a processor ([0020 packet processor in the nodes]) of a first network element having a plurality of line cards ([0020] Node A in Fig. 1 is the first network element, the node A 110 and node B 120 are packet-switched systems that forward packets according to destination addresses and other information carried in the packets. In an example, the packet-switched systems are chassis-based switches or routers including multiple distributed line cards or switch modules installed in the chassis, and each line card or switch module includes multiple distributed devices, such as devices 114-116 and 124-126 shown in FIG. 1), cause the processor to:
assign one of a first indicator ([0023] Device 0/Link 0 is a first indicator as depicted in Fig. 1)   or a second indicator [0023] Device 1/Link 1 is a second indicator as depicted in Fig. 1) to a first plurality of packets ([0023] packets transmitted through the path 131 from Node A to Node B);
transmit the first plurality of packets ([0023] packets transmitted through the path 131 from Node A to Node B) over a first measurement interval ([0003] packets transmitted and received over intervals), wherein the first network element includes a first counter that measures a number of packets of the first plurality of packets transmitted by the first network element during the first measurement interval ([0023] TX counter 111 is the first counter in the first network element Node A counts the packets transmitted into the link 0 {path 131})([0003] packets transmitted and received over intervals);
wherein the first plurality of packets ([0023] Packets received through the path 131 {Link 0} from Node A) are configured to be received at a second network element ([0020] Node B in Fig. 1 is the second network element), the second network element including a first counter for measuring a number of packets ([0023] RX counter 121 is the first counter in the second network element Node B counts the packets transmitted into the link 0 {path 131}) received by the second network element that ([0023] RX counter 122 is the second counter in the second network element Node B counts the packets transmitted into the link 1 {path 132});
and determine a loss measurement value for the first plurality of packets based on a difference between the number of packets measured by the first counter of the first network element and the number of packets measured by one of the first counter or the second counter of the second network element ([0026] the number of lost packets {loss measurement} is the difference between the packets transmitted and received over specific Link {path}, for Link 0, the loss measurement is calculated as the difference between counter 111 in Node A and counter 121 in Node B over the Path 131 {Link 0}).
Mizrahi does not explicitly teach wherein a same one of the first indicator or the second indicator is assigned across the plurality of line cards, however
Gintis teaches wherein a same one of the first indicator or the second indicator is assigned across the plurality of line card ([0008] Fig. 1 test traffic comprising a large number of packets may be generated, transmitted into the network at one or more ports, and received at different ports.)([0011] The packets in a given packet group may be distinguished by a packet group identifier (PGID) contained in each packet)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Mizrahi in view of Gintis in order to have indicators assigned across the plurality of line cards because it would help he system measure the packet loss more accurately when counting the sent and received packets with the same indicators.  


Li teaches cause the first network element toggling between assigning packets to the first indicator or the second indicator over successive measurement intervals over a same path ([0054] This is vividly referred to as coloring. With reference to FIG. 1, the network node 101 assigns 1 to first bits of flow labels of 100 consecutive data packets, and colors of the 100 data packets are the same. Then, the network node 101 assigns 0 to first bits of flow labels of 100 subsequent data packets, and colors of the 100 data packets are a second color. When a color of a data packet received by the network node 106 changes, that is, when values of first bits of flow labels of two adjacent data packets are different, the network node 106 may record a network performance parameter. For example, a time at which a data packet is received is recorded or a quantity of received data packets that belong to a same color is recorded)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Mizrahi in view of Li in order to toggling between assigning packets to two indicators because it would help the system measure network performance and packet drops more efficiently. 

Mizrahi does not explicitly teach responsive to the loss measurement value, mitigating packet loss between the first network element and the second network element, however
Avci teaches responsive to the loss measurement value, mitigating packet loss between the first network element and the second network element ([0028] If a priority queue for a packet is congested, the host can select a different priority queue to mitigate the congestion and avoid packet drops)


Regarding claim 15, Mizrahi teaches an apparatus ([0020] Node A in Fig. 1 is the apparatus) 
a plurality of network ports, disposed in a plurality of line cards ([0020] Node A in Fig. 1 is the first network element, the node A 110 and node B 120 are packet-switched systems that forward packets according to destination addresses and other information carried in the packets. In an example, the packet-switched systems are chassis-based switches or routers including multiple distributed line cards or switch modules installed in the chassis, and each line card or switch module includes multiple distributed devices, such as devices 114-116 and 124-126 shown in FIG. 1)configured to receive inbound packets and to send outbound packets ([0043] the forwarding engine {214} in Fig. 2 in each Device in the Node A or Node B receives and transmit packets);
a memory ([0043] memory element in Fig. 2);
a processor coupled to the memory and to the plurality of network ports ([0043] packet processor as depicted in Fig. 2), wherein the processor is configured to:
assign one of a first indicator ([0023] Device 0/Link 0 is a first indicator as depicted in Fig. 1) or a second indicator ([0023] Device 1/Link 1 is a second indicator as depicted in Fig. 1) to a first plurality of packets ([0023] packets transmitted through the path 131 from Node A to Node B);
transmit the first plurality of packets ([0023] packets transmitted through the path 131 from Node A to Node B) over a first measurement interval ([0003] packets transmitted and received over intervals),  wherein the apparatus includes a first counter that measures a number of packets of the first plurality of packets ([0023] TX counter 111 is the first counter in the first network element Node A {apparatus} counts the packets transmitted into the link 0 {path 131})([0003] packets transmitted and received over intervals) transmitted during the first measurement interval ([0003] packets transmitted and received over intervals);
wherein the first plurality of packets ([0023] Packets received through the path 131 {Link 0} from Node A) are configured to be received at a network element ([0020] Node B in Fig. 1 is the second network element), the network element including a first counter ([0023] RX counter 121 is the first counter in the second network element Node B counts the packets transmitted into the link 0 {path 131}) for measuring a number of packets received by the network element that are assigned the first indicator and a second counter ([0023] RX counter 122 is the second counter in the second network element Node B counts the packets transmitted into the link 1 {path 132}) for measuring a number of packets received by the network element that are assigned the second indicator;
and determine a loss measurement value for the first plurality of packets based on a difference between the number of packets measured by the first counter of the apparatus and the number of packets measured by one of the first counter or the second counter of the network element ([0026] the number of lost packets {loss measurement} is the difference between the packets transmitted and received over specific Link {path}, for Link 0, the loss measurement is calculated as the difference between counter 111 in Node A and counter 121 in Node B over the Path 131 {Link 0}).
Mizrahi does not explicitly teach wherein a same one of the first indicator or the second indicator is assigned across the plurality of line cards, however
Gintis teaches wherein a same one of the first indicator or the second indicator is assigned across the plurality of line card ([0008] Fig. 1 test traffic comprising a large number of packets may be generated, transmitted into the network at one or more ports, and received at different ports.)([0011] The packets in a given packet group may be distinguished by a packet group identifier (PGID) contained in each packet)

Mizrahi does not explicitly teach the first network element toggling between assigning packets to the first indicator or the second indicator over successive measurement intervals over a same path between the apparatus and the network element, however
Li teaches the first network element toggling between assigning packets to the first indicator or the second indicator over successive measurement intervals over a same path between the apparatus and the network element ([0054] This is vividly referred to as coloring. With reference to FIG. 1, the network node 101 assigns 1 to first bits of flow labels of 100 consecutive data packets, and colors of the 100 data packets are the same. Then, the network node 101 assigns 0 to first bits of flow labels of 100 subsequent data packets, and colors of the 100 data packets are a second color. When a color of a data packet received by the network node 106 changes, that is, when values of first bits of flow labels of two adjacent data packets are different, the network node 106 may record a network performance parameter. For example, a time at which a data packet is received is recorded or a quantity of received data packets that belong to a same color is recorded)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Mizrahi in view of Li in order to toggling between assigning packets to two indicators because it would help the system measure network performance and packet drops more efficiently. 

Mizrahi does not explicitly teach responsive to the loss measurement value, mitigating packet loss between the first network element and the second network element, however
 ([0028] If a priority queue for a packet is congested, the host can select a different priority queue to mitigate the congestion and avoid packet drops)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Mizrahi in view of Avci in order to mitigate packet loss because it would help deliver the traffic to the destination when the network suffers congestions or dropped packets. 

Regarding claim 21, Mizrahi, Gintis, Li and Avci teach the method of claim 1.
Mizrahi does not explicitly teach wherein an identifier of the first indicator or the second indicator is included in a header of the first plurality of packet, however
Li teaches wherein an identifier of the first indicator or the second indicator is included in a header of the first plurality of packet ([0054] 2 bits of a flow label in a packet header of an IPv6 packet is used to color consecutive data packets)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Mizrahi in view of Li in order to have an indicator in the header of the packet because it would help the system measure network performance and packet drops more efficiently for certain packets who carry the same indicator. 

Regarding claim 10, claim 10 can be rejected with the same reasoning as claim 2.
Regarding claim 11, claim 11 can be rejected with the same reasoning as claim 3.
Regarding claim 14, claim 14 can be rejected with the same reasoning as claim 8.
Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 2.
Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 3.
Regarding claim 20, claim 20 can be rejected with the same reasoning as claim 8.
Regarding claim 22, claim 23 can be rejected with the same reasoning as claim 21.
Regarding claim 23, claim 23 can be rejected with the same reasoning as claim 21.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444